Citation Nr: 0613586	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected disability pension.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946 and from September 1950 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 decision, 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which denied the veteran's 
claim for nonservice-connected pension benefits, on the basis 
that his countable family income exceeded the maximum annual 
pension rate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  38 U.S.C.A. § 1521(a); Martin v. Brown, 7 
Vet. App. 196, 198 (1994).  

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. 
§ 3.3(a).  Pension benefits are paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) 
(vi), 3.23(a), (b), (d) (4).  The maximum annual rate of 
nonservice-connected pension benefits for a veteran with no 
dependents is $9,304 effective December 2000, $9,556 
effective December 2001, $9,690 effective December 2002, and 
$9,894 effective December 2003.  See 38 C.F.R. § 3.23(a) (3); 
VA Manual M21-1, Part I, Appendix B.  

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  For example, 
medical expenses in excess of 5 percent of the maximum annual 
pension rate, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 3.272(g) 
(1) (iii).  

Unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) They were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support; (ii) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) They were or will be in excess of 5 
percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12- month annualization period in which the medical 
expenses were paid.  

The veteran has reported income in excess of the specified 
annual maximum rate.  As indicated, however, his annual 
income may be reduced by the amount of any eligible 
unreimbursed medical expenses.  Of record is medical expense 
report (VA Form 21-8416), dated in February 2004, wherein the 
veteran reported itemized medical expenses for the period 
from December 2003 through November 2004.  A veteran may 
exclude unreimbursed medical expenses that are in excess of 5 
percent of the applicable maximum annual pension rate or 
rates for the veteran as in effect during the applicable 12-
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g) (2) (2005).  

It appears that application of the amount reported on VA Form 
21-8416 could have resulted in the veteran's total, countable 
income being lower than the maximum prescribed limit.  The RO 
only indicated that the listed expenses could not be 
considered to be deductible.  The Board finds that the 
veteran should be provided with a more precise explanation of 
the problem with his February 2004 Medical Expense Report, 
and a clear explanation as to why the reported medical 
expenses were not deductible.  (In the alternative, the AOJ 
may decide that there was a typographical error concerning 
some of the dates.)

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The AOJ should provide the veteran 
with another opportunity to submit 
evidence establishing the amount of any 
eligible medical expenses paid during the 
relevant 12-month annualization period.  
The veteran should be asked to provide 
copies of any receipts, canceled checks, 
or other evidence that could establish 
that such expenses were paid.  (In the 
alternative, the AOJ may review the 
record to determine if there were just a 
typographical error concerning the 
dates.)

2.  Thereafter, the AOJ should 
readjudicate the issue of the veteran's 
entitlement to nonservice-connected 
pension benefits, to include the question 
of whether the veteran's income exceeds 
statutory limitations for nonservice- 
connected pension benefits for the 
annualization period at issue.  In this 
regard, the AOJ should clearly explain 
how it arrives at the income and 
unreimbursed medical expense figures that 
it used to calculate the veteran's 
countable income for the 12-month 
annualization period at issue.   

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





